Case 2:19-cv-02787-TJS Document 1-1 Filed 06/26/19 Page 1 of 14

EXHIBIT

 
Case 2:19-cv-02787-TJS Document 1-1 Filed 06/26/19 Page 2 of 14

 

 

J. FINE LAW GROUP, PC. Attomeys for Plaintiff
RY: Jagan FE. Fine, Fequise; Attorney TM #: 82452
David M. Bercovilch, Esquire; Attomey 1D#:315026
Right Penn Center, 1628 John F, Kennedy Bivd., Suite 2120
Philadelphia, PA 19103
Phone: (267) 888-2960; Fax: (267) 687-7018
Email: J ason@jfinelaw.com; david@jfinelaw.com
KBONY WHITE i COURT OF COMMON PLEAS
12. N. Kossuth Street, ' MAN S019 COUNTY
Baltimore, MD 21229 MAY 201
Plaintiff, MAY TERM, 2019
Vv.
NO.
DALE HARSHBARGER 009167
4772 Petersburg Rd., MAJOR NONJURY CASE
Petersburg, KY 41080 ASSESSMENT OF DAMAGES
and NTIMEARING IS REQUIRED
VIRGINIA TRANSPORTATION
CORPORATION
14] James P Murphy Hwy.,
W Warwick, RIE 02893
Defendants.
NOTICE TO DEFEND
NOTICE AVISO

You have heen seed in court, If you wists Lo defend agning the
claims act forth Je tho following pages, you most teke sction
within cwenty (20) days after this complannt and notice are. served,
by onltzing a written eppexence porsoaslly of by attoracy and
filing in writing with the cone your defenses or objectiana to the
Claims set forth againat you. You art warmed that if you fail to do
go the cast upsy prococd without you and « judemam imay be
cobaud sguinst you by és cont stihou! Gunther notice for aay
money chaired is dic complaint oc for amy other claim oc eclicé
nayuested by the plamtiff. You may loec moncy or property ar
other nights importanl lo you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT
ONCE. IP YOU DO NOT LIAVE A LAWYER OR CANNOT
AFFORD ONE, GO TO OR TELEPHONE. THE OFFICE SET
FORIH BELOW TO FIND OUT WHERE YOU CAN GET
LEGAL HELP.

PHILADELPHIA BAR ASSOCIATION
LAWYER REFERRAL AND INFORMATION SERVICT.
One Reading Center
Philadelphia Pennsylvania 19107
Telephone: (215) 238-1701

Le ken demandado a nated en fa cocte. $i usted quiere defenderse
de estes demandas cxpucatas en les peginns siguientes: ngted Gcne
vietiles (20) dinx de plas al partic de Ja focha de la demands y da
notificacion. Hacc. Cilia sxentar tna comipirecencia eserits 0 en >
periona 9 con ua abogado y enuopar t Ja custe en forma cuits 03
defenses o ms objeciones ¢ lus dermand=s en contra dey porsotus.
Sen ovisade quesi usted no x0 defends, Ja corte tomnand mcuiches y
pecde cuntinune In demanda cm cuntra suyn sin previo eviso o%
mntficaen, Adewks, la corte puede deer a fer del”
deniandinic y requiere que usted cumpls con todes las provighones:
de esta demandu Usted puede perder diner o sus pilgicdndss v

olcus derechos RUpCetaMtcs purs extend,
LLEVE ESTA DEMANDA A UN ABOGADO
tMMEDIATAMENTE. SI NO TIENE ABOGADO O SI NO

TIENE EL DINERO SUFICIENTE DE PAGAR TAL SFRVICIO,
VAYA EN PERSONA © LLAME PORK TELEFONO A [LA
OFICINA CUYA DIRECCION Sti ENCUENTRA PSCRITA
ARAJO PARA AVERIGUAR DONDE SE PUEDE CONSEGUIR
ASISTENCIA LEGAL.

ASOCIACION DE LICENCIADOS DE VIL ADELFIA
SERVICIO DE REFERENCLA E INYORMACION LEGAL

 
Case 2:19-cv-02787-TJS Document 1-1 Filed 06/26/19 Page 3 of 14

J. FINE. LAW GROUP, PC. Attorneys for Plaintilf
BY: Jayon FE. Tine, Fsquirc; Attorney ID #: 82452

David M. Bercovitch, Esquire; Attomey 1N#:315026

Eight Penn Center, 1628 John F. Kennedy Blyvd., Suite 2120

thiladelphia, PA 19103

Phone: (267) 888-2960; Fax: (267) 687-7018

Email: Jason/@)jfinelaw.com; david@jfinelaw.com

EBONY WHITE : COURT OF COMMON PLEAS
12. N, Kossuth Street, : PHILADELPHIA COUNTY
Baltimore, MD 21229
Plaintiff, : MAY TGRM, 2019
v. i
; NO. q / lg |

DALE HARSHBARGER :
4772 Petersburg Rd, : MAJOR NON-JURY CASE
Pctersburg, KY 41080 ASSESSMENT OF DAMAGES

an : HEARING IS REQUIRED
VIRGINIA TRANSPORTATION

CORPORATION
141 James P Murphy Hwy.,
W Warwick, RI02893
Defendants.

COMPLAINT
PERSONAL INJURY ~2V (MOTOR VEHICLE ACCIDENT)

COMES NOW, Plaintiff, Ebony White, by and through his counsel, J. Fine Law Group,

PC, hereby file this Complaint against Defendumts, and in suppent thercof avers us follows:

1. Plaintiff, Ebony White, is an adult individual and citizen of the Commonwealth of
Pennsylvania residing at the above captioned address (hereinafter referred to as “Plaintiff’).

2, Upon information and belicf defendant, Dale Harshbarger is an udult individual and
citizen of the State of Kentucky residing at the above captioned address (hercinafter referred to as

“Defendant Driver’)

a

3. Upon information and belief, Virginia ‘Transportation Corporation is a buyiness.
company, entily, partnership, franchise, fictitious name, proprietorship or corporation existing

and/or qualifying uoder the laws of the Commonwealth of Pennsylvania, with a registered office

 

 
Case 2:19-cv-02787-TJS Document 1-1 Filed 06/26/19 Page 4 of 14

for the acceptance of service and/or a principal place of business at 141 James P Murphy Hwy,, W
Warwick, RI 02893 (hereinaficr referred to as “Defendant Owner”).

4, ‘The accident giving risc to the instant matter occurred in the Commonwealth of
Pennsylvania.

5. Venuc is appropriate in Philadelphia County, es Defendant, Virgima ‘Transporation
Corporation, regularly conducts businesy in Philadelphia County at various locations throughout
the Philadelphia arca,

6. Vonue is uppropriate in Philadelphia County purswmt to Pennsylvamia Rule of Civil
Procedure 2179 and/or Pennsylvania Rule of Civil Procodure 1006(f)(1).

a Defendant, Virginia ‘l'ransportation Corporation, is also subject tu the general
personal furisdiclion of Philadelphia County, as its activitics in said county arc continuous and
substantial pursuant to 42 Pa.C.S.A. 5301, as they have multiple business dealings within
Philadelphia County where Defendant, Virginia Transportation Corporation, actively and
regularly conducts business in Philadelphia County, Pennsylvania.

8. At all times matcrial and relevant to thix cumplaint, said defcndant owner did act
through its agonts, cmployees, owners, representative, agents and/or empluyces while in the course
and scope of their employment and/or agency.

Gg. March 2, 2018, at or around 4:30pm, Plaintiff was driving westbound on the
Ponnsytvania Tumpike, I 76, at or around mile post 135, in the lett lune, in the County of Redford,
Commonwealth of Pennsylvania.

10. At the aforesaid place and time, Dcfendant Driver wos operating a commercial

truck in the nght lane when Dcfendant Driver attempted to switch lanes. As a result of Defendant

 
Case 2:19-cv-02787-TJS Document 1-1 Filed 06/26/19 Page 5 of 14

Driver's attempted lanc switch, the Plaintiff had to swerve cut of the way lo avoid a collision.
Plaintiff then struck the median and ricocheted into Defendent Driver’s truck.

11, As a direct result of the aforementioned accident, Plaintiff was caused to sustain
serious and permancnt injurics as more fully described infra.

12. The aforesaid motor vehicle collision was a dircet result of the negligence and
carelessness of Defendants, by and through its employec(s) and/or agent(s). and wax duc in no
manner whatsoever ta any act or failure te act on the part of Plaintitt, Ebony While.

COUNT ONE — NEGLIGENCE
EBONY WHITE vy. DALE HARSHBARGER

13. Plaintiff, Ebony White, incorporates bervin, by reference panigraphs one (1)
through twelve (12) inclusive, as though same were set forth herein at length
14, - The negligence and carelessness of Defendant Driver, was the direct and
proximate cause of the impact described iajra, with said negligence being more fully described
as:
(4) failing to properly operate their respective motor vehicle;
(b) failing to maintain a proper and adequate lookout;
(c) driving at an excessive and unsafe rate ot speex! under the
circumstances:
(a) operating the motor vehicle in a negligent and careless manner
(c) operating the motor vehicle without due regard to the rights, salty, and
position of the bus that Plaintiff was a passenger on:
(f) failing to have their respective motor vehicle under proper control so as to
prevent Defendant's motor vehicle from striking the bus that Plaintit¥ was
4 PASSCNLCT OD;
(2) — fusling to use due care under the circumstances;
(h) failing to take cvasive uction in order to avoid mmpacting with the bus that

Plaintiff was a passenger on;

 

 
Case 2:19-cv-02787-TJS Document 1-1 Filed 06/26/19 Page 6 of 14

Gi) violating the relevant ordinances and the Statutes of the Commonwealth of
Pennsylvania governing the operation of motor vebicles;

qj) acts constiluting negligence per se;

(k) —s failing to mazotam an assured clear distance;

(l) futling to yicld the right of way;

(m) failing to properly merge lanes; and

{un} failing to apply brakes in « timely fashion.

15. Asa direct cause of the impact and negligence described herein, Plaintiff suffered
sccious and permancnt losses of body functions, including but not limited to injuries to the head,
neck und back and other various ills and/or injuries.

16. Asa further result of Defendant Driver’s negligence and/or careless acts, Plaintiff
has been obligated to receive and undergo reasonable and necessary medical treatment and
rchabilitative services tor the injuries shc has suffered, and lo incur various expenses for said
treatment and scrvices, and she may incur various reasonable and necessary future medical
expenses from the injuries sustained, and Defendant Driver is liable.

17, Asa further result of Defendant Driver’s negligence, Plaintiff has or may suffer
severe actual loss of her gross income.

18. Asa further result of Defendant Driver's ncgligence, Plaintiff has or May suffer
Impaimment of her earning vapacity and power.

19. Asa {urther result of Defendant Driver’s negligence, Plaintiff has suffered
physical pain, aches, mental anguish, and humiliation, inconvenicnoes and loss of life’s
pleasures, and she may continuc to suffer same for an indefinite time in the future.

20. Asa direct result of Defendant Driver's negligence, Plamtiff has been unable to
attend to her daily chores, duties and occupations and may be unable to do so for an indefinite
period of time in the future.

 
Case 2:19-cv-02787-TJS Document 1-1 Filed 06/26/19 Page 7 of 14

WHEREFORE, Plamtiff, L-bony White, respectfully requests judgment in her favor and uguinst
Defendant, Dale Harshbarger in an amount in excess of Fifty Thousand Dollars ($50,000.00)
plus interest, costs, and other relief the Court may dccm appropriate.
COUNT TWO — RESPONDENT SUPERIOR
EBONY WHITE y. VIRGINIA TRANSPORTATION CORPORATION

21. = Plaintiff, Ebony White, incorporates herein, by reference paragraphs one (1)
through twenty (20) inclusive, as though game were set forth herein ut lenyth.

22, At all times relevant hereto, the Defendant Driver was operating Defendant
Owner's vehicle, was the employce, servant, or otherwise an agent of Dcfendant Owner, and
moreover, at all times relevant hereto, the Defendant Driver operating Defendant Owncr’s
vehicle was acting within the scope of said cmployment or agency.

WHEREFORY, Plaintiff, Ebony Whitc, demands diumuges of the Defendants Dalc Harshbarger
and Virginia Transportation Corporation, in a sum ia excess of $50,000.00 plus interest, costs
and any otber relicf which the Court may dccm appropriate.
COUNT THREE — NEGLIGENT ENTRUSTMENT
EBONY WHITE v. VIRGINTA TRANSPORTATION CORPORATION

23. Plaintiff, Ebony White, incorporates hercin, by reference paragraphs onc (1)
through twenty-two (22) inclusive, as though same were set forth hercin at length.

24. The negligence and carelessness of Defendant, Virginia Transportation
Corporation, consisted of, inter alia, the following:

(a) —_ negligently entrusting their vehicle to an individual who was not equipped
to operate their vehicle safely and/or with due care for othem:

(b) negligently entrusting their vehicle to an individual who exhibited a
disregard for the safety and well-being of others; and

 
Case 2:19-cv-02787-TJS Document 1-1 Filed 06/26/19 Page 8 of 14

(c) failing to properly train and/or inatruct the driver operating Defendant's
vehiclo, in the safe operation and usage of ther motor vehicle.
25. As edirect and proximate cause of the aforesaid negligence of Defendant,
Virginia Transportation Corporation, Plaintiff, suffered damages as more fully described herem.
WHEREFORE, Plaintiff, Eoony White, demands damages of the Defendant, in a gun in
exceas of $59,000.00 plus intexest, costs and any other relief which the Court may deem
appropriate.
Respectfully submitted,
J. FINK LAW GROUP, PC.
BY: isf

DAVID M. BERCOVITCH, ESQUIRE
Attomcy for Plaintiff,

 
Case 2:19-cv-02787-TJS Document 1-1 Filed 06/26/19 Page 9 of 14

VERIFICATION PURSUANT 10 PA. R.C.P. 1024(c)

1, David M. Beroovitch, Esq., VERIFY that thc averments of fact conteined in the
forcgomg Complaint are true and correct to the best of my knowledge, information, and belicf,
based upon information provided fo me by plaintiff, who is outside the jurisdiction and whose
verification cannot be obtained within the time allowed for filing. I understand that false
statements herein are made subject to the penalties of 18 Pa. C.S. § 4904 relating to unsworn

falsification to authorities.

J. FINE LAW GROUP, PC

BY: isi

ee

DAVID M. BERCOVITCH, ESQUIRE

 

 
Case 2:19-cv-02787-TJS Document 1-1 Filed 06/26/19 Page 10 of 14

EXHIBIT

S$

 
Case 2:19-cv-02787-TJS Document 1-1 Filed 06/26/19 Page 11 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

EBONY WHITE : CIVIL ACTION
. ;
DALE HARSHBARGER . NO.
and :
VIRGINIA TRANSPORTATION
CORPORATION
NOTICE

TO: Jason E. Fine, Esquire
David M. Bercovitch, Esquire
J. Fine Law Group, P.C.
Eight Penn Center
1628 John F. Kennedy Boulevard
Suite 2120
Philadelphia, PA 19103

Please take notice that defendants Dale Harshbarger and Virginia Transportation
Corporation have filed a Notice in the United States District Court for the Eastern District of
Pennsylvania for removal of the civil action now pending in the Court of Common Pleas of
Philadelphia County, Pennsylvania, entitled White v. Harshbarger et al., Philadelphia County

Court of Common Pleas, May Term 2019, No. 9167, a copy of which is attached hereto.

BILLET & ASSOCIATES, LLC

wn Ou LL.

ROBERT DOUSZAS BILLET, ESQUIRE
STACY L. GREENBERG, ESQUIRE
Attorneys for defendants Dale Harshbarger
and Virginia Transportation Corporation
Case 2:19-cv-02787-TJS Document 1-1 Filed 06/26/19 Page 12 of 14

EXHIBIT

3
tj
FL

 
Case 2:19-cv-02787-TJS

BILLET & ASSOCIATES, LLC
Robert Douglas Billet, Esquire
Stacy L. Greenberg, Esquire
Attorney [.D. 38430/208515
2000 Market Street, Suite 2803
Philadelphia, PA 19103-3201
215-496-7500/fax 7505
rbillet@billetlaw.com
sgreenberg@billetlaw.com

 

EBONY WHITE
V.

DALE HARSHBARGER
and

VIRGINIA TRANSPORATION
CORPORATION

Document 1-1 Filed 06/26/19 Page 13 of 14

Attorneys for defendants Dale Harshbarger
and Virginia Transportation Corporation

COURT OF COMMON PLEAS
PHILADELPHIA COUNTY

MAY TERM 2019
NO. 009167

CIVIL ACTION

PRAECIPE FOR FILING NOTICE OF REMOVAL TO THE UNITED
STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TO THE PROTHONOTARY:

Defendants Dale Harshbarger and Virginia Transportation Corporation, hereby give

notice that on June 26, 2019, they filed a Notice of Removal (copy attached) in the United States

District Court for the Eastern District of Pennsylvania pursuant to 28 U.S.C. § 1441.

BILLET & ASSOCIATES, LLC

ROBERT DOUGLAS BILLET, ESQUIRE
STACY L. GREENBERG, ESQUIRE
Attorneys for defendants Dale Harshbarger
and Virginia Transportation Corporation
Case 2:19-cv-02787-TJS Document 1-1 Filed 06/26/19 Page 14 of 14

BILLET & ASSOCIATES, LLC Attorneys for defendants Dale Harshbarger
Robert Douglas Billet, Esquire and Virginia Transportation Corporation
Stacy L. Greenberg, Esquire

Attorney I.D. 38430/208515

2000 Market Street, Suite 2803

Philadelphia, PA 19103-3201

215-496-7500/fax 7505

rbillet@billetlaw.com

sgreenberg@billetlaw.com

 

EBONY WHITE ; COURT OF COMMON PLEAS
; PHILADELPHIA COUNTY
V.
: MAY TERM 2019
DALE HARSHBARGER : NO. 009167
and
VIRGINIA TRANSPORATION :
CORPORATION : CIVIL ACTION
CERTIFICATIONS

CERTIFICATION - PUBLIC ACCESS POLICY

I, Stacy L. Greenberg, Esquire, certify that this filing complies with the provisions of the
Public Access Policy of the Unified Judicial System of Pennsylvania: Case Records of the
Appellate and Trial Courts that require filing confidential information and documents differently
than non-confidential information and documents.

CERTIFICATE OF SERVICE

I, Stacy L. Greenberg, Esquire, hereby certify that a true and correct copy of the Praecipe
for Notice of Removal, was served upon plaintiff's counsel via e-mail and regular first class mail,
postage pre-paid on June 26, 2019.

BILLET & ASSOCIATES, LLC

pe Mt a, LA ___
ROBERT DOUGLAS BILLET, ESQUIRE

STACY L. GREENBERG, ESQUIRE
Attormeys for defendants Dale Harshbarger
and Virginia Transportation Corporation
